                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 IBRAHIM BAH,                                 )
                                              )
                       Plaintiff,             )
                                              )
               V.                             )    C.A. No. 18-1326 (MN)
                                              )
 ALSCO CO.,                                   )
                                              )
                       Defendant.             )


Ibrahim Bah, Newark, Delaware, Pro Se Plaintiff.


                                    MEMORANDUM OPINION




October 18, 2018
Wilmington, Delaware
I.     INTRODUCTION

       Plaintiff Ibrahim Bah ("Plaintiff'), filed this employment discrimination action on August

27, 2018. (D.I. 2). He appears pro se and has been granted leave to proceed informapauperis.

(D.I. 4).   The Court proceeds to review and screen the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(b).

II.    BACKGROUND

       Plaintiff is from Sierra Leone, an African, and Muslim. (D.I. 2 at 3). He was employed

by Defendant Alsco Co. (Id.). Plaintiff alleges that he was laid off on August 22, 2018 because

of his race, religion, and ethnicity. (Id.). Plaintiff wants the discrimination to stop. (Id. at 7).

There is no prayer for relief.

III.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening provisions

of28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief." Ball v. Famiglio , 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S .C. § 1915(e)(2) (in

forma pauperis actions). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a prose plaintiff. See Phillips v. County ofAllegheny, 515

F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S . 89, 93 (2007). Because Plaintiff

proceeds pro se, his pleading is liberally construed and his Complaint, "however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers."

Erickson, 551 U.S. at 94 (citations omitted).




                                                 1
       An action is frivolous if it "lacks an arguable basis either in law or in fact. " Neitzke v.

Williams , 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a court may dismiss a

complaint as frivolous if it is "based on an indisputably meritless legal theory" or a "clearly

baseless" or "fantastic or delusional" factual scenario. Neitzke, 490 U.S. at 327-28; see also Wilson

v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d 1080, 1091-92

(3d Cir. 1995) (holding frivolous a suit alleging that prison officials took an inmate' s pen and

refused to give it back).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) is identical to the legal standard used when deciding Rule 12(b)(6) motions.

See Tourscher v. McCullough , 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6)

standard to dismissal for failure to state a claim under § 1915(e)(2)(B)).         However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be granted

pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must grant a plaintiff leave to

amend his complaint unless amendment would be inequitable or futile. See Grayson v. Mayview

State Hosp. , 293 F.3d 103, 114 (3d Cir. 2002).

        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations "could not raise a claim of entitlement to relief." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though "detailed factual allegations" are not required, a complaint

must do more than simply provide "labels and conclusions" or "a formulaic recitation of the

elements of a cause of action." Davis v. Abington Mem 'l Hosp. , 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF




                                                  2
Catalysts LLC, 765 F.3d 306,315 (3d Cir. 2014) (citingAshcroftv. Iqbal, 556 U.S. 662,678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, _U.S._, 135 S.Ct. 346, 347 (2014).

A complaint may not be dismissed for imperfect statements of the legal theory supporting the claim

asserted. See id. at 346.

       Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations, the

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief. See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016).

Elements are sufficiently alleged when the facts in the complaint "show" that the plaintiff is

entitled to relief. See Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a

claim is plausible will be a "context-specific task that requires the reviewing court to draw on its

judicial experience and common sense." Id.

IV.    DISCUSSION

       Plaintiff raises employment discrimination claims. There are statutory prerequisites that

must be met before filing an employment discrimination case in federal court. As stated by the

Supreme Court of the United States:

               Title VII of the Civil Rights Act of 1964, 78 Stat. 241, 42 U.S.C. §
               2000e et seq., sets out a detailed, multi-step procedure through
               which the [Equal Employment Opportunity Commission ("EEOC"
               or "Commission") ] enforces the statute's prohibition on
               employment discrimination. The process generally starts when "a
               person claiming to be aggrieved" files a charge of an unlawful
               workplace practice with the EEOC. § 2000e-5(b ). At that point, the
               EEOC notifies the employer of the complaint and undertakes an



                                                 3
                  investigation. See ibid. If the Commission finds no "reasonable
                  cause" to think that the allegation has merit, it dismisses the charge
                  and notifies the parties. Ibid. The complainant may then pursue her
                  own lawsuit if she chooses. See § 2000e-5(f)(l ).

Mach Mining, LLC v. E.E.O.C. , 135 S. Ct. 1645, 1649 (2015).

       "A [Title VII] complaint does not state a claim upon which relief may be granted unless it

asserts the satisfaction of the precondition to suit specified by Title VII: prior submission of the

claim to the EEOC (or a state conciliation agency) for conciliation or resolution." Hornsby v. US.

Postal Serv., 787 F.2d 87, 90 (3d Cir. 1986); see also Watson v. Eastman Kodak Co ., 235 F.3d

851, 854 (3d Cir. 2000). " (A] plaintiff is not obligated to plead exhaustion of administrative

remedies with particularity, but may instead allege in general terms that the required administrative

process has been completed."          Hildebrand v. Allegheny Cty. , 757 F.3d 99, 102, 111-12

(3d Cir. 2014).

       The Complaint does not allege exhaustion of administrative remedies, generally or

otherwise. Absent any allegation that Plaintiff filed a claim of employment discrimination with

the EEOC or the Delaware Department of Labor, and that he was ultimately issued a right-to-sue

letter by the investigating agency, Plaintiffs Complaint fails to state a claim upon which relief can

be granted.

       The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal

for failure to state a claim, the district court must permit a curative amendment, unless an

amendment would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108

(3d Cir. 2002). Here, amendment is futile since, given the time-frame, it is impossible that Plaintiff

could have exhausted the required administrative remedies prior to commencing this case. He was

laid-off on August 22, 2018, and he filed this action a mere five days later.              Therefore, the

Complaint must be dismissed, without prejudice, as his employment discrimination claims are



                                                    4
premature. See Spence v. Straw, 54 F.3d 196,202 (3d Cir. 1995) ("We believe that the complaint

should be dismissed as premature, rather than untimely, and without prejudice to Spence's

potential to file suit again upon exhaustion of administrative remedies.").

V.     CONCLUSION

       For the above reasons, the Court will dismiss the Complaint without prejudice as

premature.

       An appropriate Order will be entered.




                                                 5
